[33]   If it is the intention of the majority opinion to hold that Act No. 73 of 1926, as amended, has no application in the instant case, I fully agree with this holding.
[34]   As I understand the case, the plaintiff takes the position that the act should be interpreted as a prohibition against the city's using its own crew in doing certain construction work in the extension of its sewerage and water system, and the City of Shreveport contends that to give the interpretation to the act urged by the plaintiff would render the act unconstitutional in part. The interpretation urged by the plaintiff in my opinion is not the proper one. Therefore the act has no application in the instant case.
[35]   Since the interpretation urged by the plaintiff is erroneous and the act is without application, there is no necessity for the court to say that "the body of the act seemingly goes beyond the title", or to discuss the constitutionality of the act in any way, as no plea of unconstitutionality was filed in this case, and neither side contends that the act is unconstitutional.
[36]   For the above reasons, I concur in the decree.